Citation Nr: 1138698	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  10-08 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss, and whether there is clear and unmistakable error (CUE) in a May2005 rating decision denying service connection for hearing loss.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

A videoconference hearing was held in June 2011, before the undersigned Acting Veterans Law Judge, and who is rendering the determination in this case.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 2005 rating decision previously considered and denied service connection for hearing loss.

2.  The evidence received since the May 2005 decision is cumulative of evidence previously submitted to agency decisionmakers, and does not relate, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, and it is insufficient to establish a reasonable possibility of substantiating the claim.

3.  The RO's May 2005 rating decision denying service connection for hearing loss on the basis that there was no evidence of any current diagnosis of hearing loss for VA purposes was consistent with the evidence of record and in accordance with governing law and regulations.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision, which denied service connection for hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2011).

2.  The evidence received subsequent to the May 2005 rating decision is not new and material, and the claim for service connection for hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  There was no CUE in the May 2005 rating decision that denied service connection for hearing loss, and that decision remains final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

With regard to the considerations regarding the need for notification of the evidence and information that is necessary to reopen a claim and what is necessary to establish the underlying claim for the benefit sought, there is no defect in this case.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a June 2009 letter, the Veteran was advised of both the type of evidence needed to reopen his service connection claim and what was necessary to establish entitlement to the claimed benefit.  The letter also informed the Veteran as to the bases used for the denial of benefits as set out in the final May 2005 denial of his claim, as well as the need for such evidence in order to currently substantiate the claim.  Further, the letter informed the Veteran regarding disability ratings and effective dates.  Accordingly, further development is not indicated.

Moreover, the notice requirements were provided before the initial adjudication of the claim in July 2009, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, and an April 2005 VA fee basis examination report.  No VA examination was provided in conjunction with the instant claim to reopen, however.  In this regard, the Board notes that VA is not required to afford the Veteran a VA examination in conjunction with a claim to reopen if new and material evidence has not been presented.  38 C.F.R. § 3.159(c)(4).  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim to reopen and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, as VA has met its duties to notify and assist the Veteran in pursuit of his application to reopen the claim for service connection for hearing loss, there is no error or issue that precludes the Board from addressing this appeal.

The RO has also determined that there was no CUE in a May 2005 rating decision that denied service connection for hearing loss.  The Court has held that the VCAA does not apply to these types of cases.  Livesay v. Principi,15 Vet. App. 165 (2001).  Hence, further discussion of the impact of the VCAA as it pertains to this claim is not necessary.

Hearing loss:  New and Material Evidence & CUE

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7104, 7105; 38 C.F.R. § 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, however, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.

For applications filed after August 29, 2001, as was the application to reopen the instant service connection claim, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Service connection for hearing loss was denied in a May 2005 rating decision.  The Veteran did not appeal this decision; therefore, it became final.  38 C.F.R. § 20.1103.  The evidence of record at the time of the May 2005 decision included the service treatment records, which did not show any evidence of hearing loss, VA treatment records dating from August 1994 through January 1995, which also failed to show hearing loss, and an April 2005 VA fee basis examination report, which reflects that the audiometric findings do not meet VA standards for defective hearing.  The claim was denied in May 2005 on the basis that the Veteran does not have a diagnosis of hearing loss for VA purposes. 

The subsequently added evidence also fails to show that the Veteran has hearing loss for VA purposes.  In this regard, the Veteran failed to submit any evidence whatsoever along with his claim to reopen that indicates that he has a hearing loss disability as defined by VA under 38 C.F.R. § 3.385.  As noted previously, VA is not required to afford the Veteran a VA examination in conjunction with a claim to reopen if new and material evidence has not been presented.  38 C.F.R. § 3.159(c)(4).  Without any evidence received, there is nothing in the record showing that the Veteran currently has a diagnosis of hearing loss for VA purposes.  As such, new and material evidence has not been received, and reopening of the claim is not in order.  

Regarding the Veteran's assertion of CUE, previous determinations which are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a). 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the adjudicator, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made;" (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc). 

Determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel, 6 Vet. App. 242; Fugo, 6 Vet. App. 40   (1993); Russell, 3 Vet. App. 310. 

Simply to allege that previous adjudications improperly weighed and evaluated evidence cannot rise to the stringent standard of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the statutes" or "failure to give due process" or other general, nonspecific claim of "error."  Fugo, 6 Vet. App. 40, 43-44.  Also, failure to address a specific rule or regulatory provision results in harmless error unless the outcome would be manifestly different.  Fugo, at 44. 

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

In his August 2009 notice of disagreement, the Veteran alleged CUE in the May 2005 rating decision denying service connection for hearing loss because he was an artillery man in service and he was stationed with 175 mm and 8 inch cannons.

In the May 2005 rating decision, the RO denied service connection for hearing loss on the basis that the Veteran does not meet the VA standards for hearing loss.  Such findings are entirely consistent with the evidence of record and is not inconsistent with a finding of acoustic trauma in service.  The denial was based on there being no current disability.  Notably, the Veteran was afforded a VA fee basis audiological examination in April 2005.  The report of that examination indicates that the Veteran did not have a hearing disability as defined by VA.  Consequently, the May 2005 rating decision was not inconsistent with the evidence of record at the time, was in accordance with the governing legal criteria, and did not involve CUE.  Therefore, the claim is denied.


ORDER

New and material evidence having not been presented, reopening of the claim of entitlement to service connection for hearing loss is denied.

The appeal to establish CUE in a May 2005 rating decision denying service connection for hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the videoconference hearing in June 2011, the Veteran testified that his PTSD has worsened since his last VA examination, which was conducted in July 2009.  He also testified that he receives no current treatment for his PTSD.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Consequently, the claim is remanded in order to schedule a new VA examination.

Because the Board has determined that a medical examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination in order to determine the current severity of his service-connected PTSD.  

All indicated studies must be performed, and the claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.

The examiner should identify all current manifestations of the service-connected PTSD and specifically indicate, with respect to each of the symptoms identified in the criteria for evaluating mental disorders, whether such symptom is a symptom of the Veteran's service- connected psychiatric disability.

The examiner must address the current degree of social and industrial impairment resulting from the service-connected PTSD, to include whether it renders the Veteran unemployable.  In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.

To the extent possible, the manifestations of the service-connected PTSD must be distinguished from those of any other diagnosed psychiatric disorder (in the last VA examination, the Veteran was also diagnosed as having substance abuse in remission and panic disorder).  In addition, the examiner should provide an opinion with respect to each additional acquired psychiatric disorder found to be present, if any, whether it represents a progression of the previously diagnosed PTSD or a separate disorder.

A complete rationale must be offered for any opinion provided.

2.  Then, after any other indicated development is completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


